SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to §240.14a-12 Gene Logic Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [ ] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: $10,000,000 5) Total fee paid: $2,000 [X] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) andidentify the filing for which the offsetting fee was paid previously.Identify the previousfiling by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: November 5, 2007 Dear Stockholder: We are pleased to invite you to a Special Meeting of the Stockholders of Gene Logic Inc.The meeting will be held on Monday, December 10, 2007 at 3:00 p.m. Eastern Time at the Company’s offices located at 50 West Watkins Mill Road, Gaithersburg, Maryland 20878. Enclosed for your review are a number of important items, including a notice of matters to be voted on at the meeting, our Proxy Statement, and a proxy card. At the meeting you are being asked to vote on a proposal to sell the assets of the Company’s Genomics Business associated with the business of developing, operating and licensing databases of genomic and toxicogenomic data and related software and providing genomic and genetic data generation and analysis services and other related services (the “Genomics Assets”) to Ocimum Biosolutions, Inc. (“Ocimum”), a Delaware corporation that is a subsidiary of Ocimum Biosolutions (India) Limited (“Ocimum India”), or its affiliate.In addition to the Genomics Assets, the Genomics Business includes assets associated with the research, development and commercialization of diagnostic, prognostic and monitoring tests for human and animal health care (the “Molecular Diagnostics Assets”), none of which are included in the sale to Ocimum or its affiliate.The Board of Directors has unanimously approved and recommends that the stockholders approve the sale of the Genomics Assets substantially upon the terms set forth in the asset purchase agreement dated as of October 14, 2007 by and between Gene Logic Inc., Ocimum and Ocimum India (the “Asset Purchase Agreement”), a copy of which is attached to the Proxy Statement as Appendix A. In the event, among others, that the Asset Purchase Agreement terminates for any reason, the Company is also seeking stockholder approval for the sale of all or substantially all of the Genomics Business assets, comprising the Genomics Assets and the Molecular Diagnostics Assets, to one or more third parties on or before June 30, 2008 for a price not less than $6,000,000 and upon such terms as may be approved by the Board of Directors.The stockholders are also being asked to consider and act upon a proposal to amend the Amended and Restated Certificate of Incorporation of the Company to change the name of the Company to Ore Pharmaceuticals Inc. Therefore, you are being asked to vote on the following matters: · To approve the sale of the Genomics Assets to Ocimum or its affiliate substantially upon the terms as set forth in the Asset Purchase Agreement; · In the event, among others, that the Asset Purchase Agreement terminates for any reason, to approve the sale of all or substantially all of the Genomics Business assets to one or more third parties other than Ocimum on or before June 30, 2008 at a price not less than $6,000,000 and upon such terms as may be approved by the Board of Directors; and · To approve an amendment of the Company’s Amended and Restated Certificate of Incorporation to change the name of the Company to Ore Pharmaceuticals Inc. The Board of Directors has determined that the sale of the Genomics Assets to Ocimum or its affiliate, the sale of all or substantially all of the Genomics Business assets to one or more third parties other than Ocimum in the event, among others, that the Asset Purchase Agreement is terminated, and the amendment of the Amended and Restated Certificate of Incorporation to change the name of the Company to Ore Pharmaceuticals Inc. are in the best interest of the stockholders and therefore recommends that you vote “FOR” each of the sales and the name change. The proposed sale of the Genomics Assets to Ocimum or its affiliate, the sale of all or substantially all of the Genomics Business assets to one or more other third parties in the event, among others, that the Asset Purchase Agreement is terminated, and the amendment to the Amended and Restated Certificate of Incorporation to change the name of the Company to Ore Pharmaceuticals Inc. are important decisions for the Company and its stockholders.The Genomics Assets (or all or substantially all of the Genomics Business assets) cannot be sold unless the sale to Ocimum or its affiliate substantially upon the terms set forth in the Asset Purchase Agreement and, in the event, among others, that the Asset Purchase Agreement is terminated for any reason, the sale to one or more third parties on such terms as the Board of Directors may approve, respectively, are approved by the affirmative vote of the holders of at least a majority of the outstanding shares of Gene Logic Inc. Common Stock.Similarly, the Company's Amended and Restated Certificate of Incorporation cannot be amended to change the name of the Company to Ore Pharmaceuticals Inc. without the affirmative vote of the holders of at least a majority of the outstanding shares of Gene Logic Inc. Common Stock.Whether or not you plan to attend the meeting, please authorize your proxy in one of three ways: via Internet, telephone or mail.Instructions regarding authorizing your proxy by Internet and telephone are included on the proxy card.If you choose to authorize your proxy by mail, please mark, sign and date the proxy card and return it in the enclosed postage-paid envelope.Your proxy may be revoked at any time before it is exercised as explained in the Proxy Statement.Failure to vote either by proxy or in person at the meeting will have the effect of a vote “AGAINST” the sale of the Genomics Assets, the sale of the Genomics Business assets and the change of the Company’s name.Your prompt cooperation will be greatly appreciated. If you plan to attend the meeting, please bring photo identification for admission. Also, if your shares are held in the name of a broker, bank or other nominee, please bring with you a proxy, letter or account statement (or copy thereof) from your broker, bank or nominee confirming your beneficial ownership of Gene Logic Common Stock so that you can be admitted to the meeting. Also, if your shares are held of record by a broker, bank or other nominee and you wish to vote at the meeting, you must obtain from the record holder a proxy issued in your name. Sincerely, J. Stark Thompson, Ph.D. Charles L. Dimmler, III Chairman of the Board Chief Executive Officer and President GENE LOGIC INC. 50 WEST WATKINS MILL ROAD GAITHERSBURG, MARYLAND 20878 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD ON DECEMBER 10, 2007 TO THE STOCKHOLDERS OF GENE LOGIC INC.: NOTICE IS HEREBY GIVEN that the Special Meeting of Stockholders of GENE LOGIC INC., a Delaware corporation (the “Company”), will be held on Monday, December 10, 2007 at 3:00 p.m. Eastern Time at the Company’s offices located at 50 West Watkins Mill Road, Gaithersburg, Maryland 20878, for the following purposes: 1.To consider and vote upon a proposal to ratify and approve the sale by us of the assets of our Genomics Business associated with our business of developing, operating and licensing databases of genomic data and related software and providing genomic and genetic data generation and analysis services and other related services (the “Genomics Assets”), which may be deemed to constitute a sale of substantially all of our assets, to Ocimum Biosolutions, Inc. (“Ocimum”), a Delaware corporation that is a subsidiary of Ocimum Biosolutions (India) Limited (“Ocimum India”), or its affiliate substantially upon the terms set forth in an asset purchase agreement dated as of October 14, 2007 by and between us, Ocimum and Ocimum India (the “Asset Purchase Agreement”); 2.In the event, among others, that the Asset Purchase Agreement terminates for any reason, to consider and vote upon a proposal to approve the sale by of all or substantially all of the Genomics Business assets to one or more third parties other than Ocimum on or before June 30, 2008 at a price not less than $6,000,000 and on such terms and conditions as the Board of Directors may approve; 3.To consider and vote upon a proposal to approve an amendment of the Amended and Restated Certificate of Incorporation of the Company to change the Company’s name to Ore Pharmaceuticals Inc.; and 4.To transact such other business as may properly come before the meeting or any adjournment or postponementthereof. The foregoing items of business are more fully described in the Proxy Statement accompanying thisNotice. The Board of Directors has fixed the close of business on October 26, 2007 as the record date for the determination of stockholders entitled to notice of, and to vote at, this Special Meeting and at any adjournment or postponementthereof.The Special Meeting may be adjourned from time to time without notice other than by announcement at the Special Meeting. By Order of the Board of Directors, F. Dudley Staples, Jr. General Counsel and Secretary Gaithersburg, Maryland November 5, 2007 All stockholders are cordially invited to attend the Special Meeting in person. Whether or not you expect to attend the Special Meeting, please complete, date, sign and return the enclosed proxy card as promptly as possible in order to ensure your representation at the Special Meeting. A return envelope (which is postage prepaid if mailed in the United States) is enclosed for that purpose. You may also authorize your proxy by Internet or telephone. (Please see the instructions for authorizing your proxy by Internet and telephone on the proxy card). Even if you have authorized your proxy, you may still vote in person if you attend the Special Meeting. Please note, however, that if your shares are held of record by a broker, bank or other nominee and you wish to vote at the Special Meeting, you must obtain from the record holder a proxy issued in your name. GENE LOGIC INC. PROXY STATEMENT FOR SPECIAL MEETING OF STOCKHOLDERS TABLE OF CONTENTS Page Summary Term Sheet 1 Questions and Answers About the Special Meeting of Stockholders 9 The Special Meeting 15 General 15 Solicitation 15 Voting, Outstanding Shares and Quorum 15 Brokerage Accounts 16 Attendance at Special Meeting 16 Revocability of Proxies 16 Special Note Regarding Forward-Looking Statements 18 Proposal No. 1: Approval of the Sale of the Genomics Assets to Ocimum orIts Affiliate. 19 General 19 Background of and Reasons for the Sale 19 Information About Gene Logic Inc. 23 Information About Ocimum 24 Risk Factors 25 Summary of the Asset Purchase Agreement 27 Nature of Our Business Following the Sale 37 Regulatory Approvals 40 Appraisal Rights in Respect of the Sale 40 Certain Federal Income Tax Consequences 40 Pro Forma Financial Information 41 Interests of Certain Persons 42 Vote Required and Recommendation 43 Proposal No. 2: Approval of the Sale of All or Substantially All of the Genomics Business Assets to One or More Third Parties Other Than Ocimum 44 Proposal No. 3: Approval of Amendment of the Amended and Restated Certificate of Incorporation to Change the Company’s Name to Ore Pharmaceuticals Inc. 46 Purpose of Name Change 46 Consequences of Approval of Amendment 46 Vote Required and Recommendation 47 Security Ownership of Certain Beneficial Owners and Management 48 Householding 49 Stockholder Proposals for the 2008 Annual Meeting 50 Other Business 50 Company Reports 50 Appendix A: Asset Purchase Agreement A-1 Appendix B: Form of Amendment to Amended and Restated Certificateof Incorporation B-1 Appendix C: Pro Forma Financial Statements C-1 Appendix D: Audited Consolidated Financial Statements D-1 SUMMARY TERM SHEET This summary highlights certain material terms of the proposed sale to Ocimum Biolsolutions, Inc., a Delaware corporation (“Ocimum”) or its affiliate of assets of our Genomics Business associated with our business of developing, operating and licensing databases of genomic and toxicogenomic data and related software and providing genomic and genetic data generation and analysis services and other related services (the “Genomics Assets”) substantially upon the terms set forth in an asset purchase agreement (the “Asset Purchase Agreement”) approved by the Board of Directors on October 9, 2007 and dated as of October 14, 2007 by and between us, Ocimum and Ocimum Biosolutions (India) Limited (“Ocimum India”).Ocimum is a wholly-owned subsidiary of Ocimum India.For your convenience, we have set forth below a summary of certain information relating to the proposed transaction that is contained under Proposal No. 1 in this Proxy Statement.This summary does not contain all of the information that you may consider to be important in determining how to vote on the proposed transaction.To understand the proposed transaction fully and for a more complete description of the terms of the transaction, you should carefully read this entire Proxy Statement and the Asset Purchase Agreement, a copy of which is attached to this Proxy Statement as Appendix A.We have included page references in this summary to direct you to a more complete discussion in the Proxy Statement. General (See page 19) You are being asked to ratify and approve the sale of the Genomics Assets to Ocimum or its affiliate for $7,000,000 in cash at closing, subject to possible adjustment, the issuance of a $3,000,000 promissory note, the assumption by Ocimum of certain liabilities and ongoing contractual obligations and the granting by Ocimum of certain licenses in accordance with the terms and conditions of the Asset Purchase Agreement. Because the Genomics Assets may be deemed to represent substantially all of the Company’s assets under Delaware law, the Board of Directors has determined to seek the approval of our stockholders. If this proposal is approved and the sale of the Genomics Assets to Ocimum or its affiliate is completed, we intend to apply the net proceeds of the asset sale to the development and operation of our Drug Repositioning Business. Background of and Reasons for the Sale (See page 19) In June 2006, as part of a comprehensive strategic review of our business with the assistance of a strategic consulting firm, we determined that revenue from our Genomics Business, which had historically been our primary business, was unlikely to return to previous levels and that its then-existing business strategy would not succeed in reversing sales trends.In August 2006, we undertook several restructuring moves to reduce the use of cash and lower expenses, including a significant reduction in the size of our workforce for our Genomics Business, the closure of the California office, and reductions in spending.At the same time, we confirmed our view that our Drug Repositioning Business has the potential to significantly enhance long-term shareholder value and with assistance from the consulting firm, further evaluated the potential of this business.We also concluded during the strategic review that a divestiture of our Preclinical Business would yield cash proceeds that could be put to more productive use in our Drug Repositioning Business and completed a sale of our Preclinical Business in December 2006. 1 During the fall of 2006, we considered various strategic alternatives and concluded that certain of the assets of our Genomics Business could have significant value in the area of molecular diagnostics.In January 2007, we began to explore, with the assistance of our investment banker, Aquilo Partners, strategic options for our Genomics Business, including the possible sale of our Genomics Business as a platform for the development of molecular diagnostics. However, by late May 2007, it became apparent that potential venture and private equity investors, corporate life science tool companies and corporate molecular diagnostic companies were not willing to invest in or acquire all of the assets of our Genomics Business for the purpose of creating a molecular diagnostics business or otherwise.Therefore, as our Genomics Business continued to require significant cash, to be unprofitable and to divert resources from our Drug Repositioning Business, in late May 2007, with the continuing assistance of our investment banker, Aquilo Partners, we began to actively solicit offers for the sale of our Genomics Business and evaluated other strategic alternatives available for disposing of the Genomics Business, including a complete or gradual shut-down of that business. Aquilo Partners first discussed the Genomics Business with Ocimum on June 18, 2007, and as of July 16, 2007, we had received eight written expressions of interest from potential purchasers for the assets of the Genomics Business.Each offeror was afforded the opportunity to conduct due diligence at the Company and in mid-July, we received initial written proposals from five bidders.Four of the five bidders, including Ocimum, provided revised proposals following discussions with Aquilo Partners and on July 27, 2007, we publicly announced that, following consideration of various strategic alternatives for the Genomics Business, we were concentrating our efforts on the possibility of a sale of all or parts of the Genomics Business and were being assisted by a financial advisor. During August 2007, we negotiated with four potential acquirors of assets of the Genomics Business, but did not enter into exclusivity arrangements with any party. We ultimately focused on Ocimum, which appeared to have the best terms, including likelihood of closing, price, form of consideration, availability of adequate financing and willingness to exclude the Molecular Diagnostics Assets such that we could retain the business associated with such assets for possible sale to a third party. On September 10, 2007, senior management and the legal and financial advisors of the Company sent a draft letter of intent to Ocimum and on September 16, 2007, we entered into a non-binding letter of intent with Ocimum. Between September 18 and October 14, 2007, representatives of Aquilo Partners and the Company’s management maintained dialogue with the other interested parties while Ocimum conducted due diligence and negotiated a definitive purchase agreement with the Company.On October 5, 2007, the parties met to begin face-to-face negotiations which culminated in a final Asset Purchase Agreement that was approved by the Board of Directors on October 9, 2007 and was signed on October 14, 2007.The Asset Purchase Agreement is subject to further approval by our stockholders. 2 Information about Gene Logic Inc.(See page 23) We are a Delaware corporation and our stock is traded on The NASDAQ Stock Market under the symbol “GLGC.”Our current business consists of two operating divisions: our Drug Repositioning Business and our Genomics Business.We are headquartered in Gaithersburg, Maryland and our principal executive offices are located at 50 West Watkins Mill Road, Gaithersburg, Maryland 20878. Information about Ocimum (See page 24) Ocimum Indiawas incorporated in Hyderabad, India in March 2001. Ocimum was incorporated in Delaware in 2000 and in 2006 became a wholly-owned subsidiary of Ocimum India.Ocimum Indiais a life sciences research and development enabling company with three main focus areas: biology-related information technology (or "bioIT"),biomolecules and contract research services.Ocimumprimarily focuses on custom contract research in the molecular biology area, such as genetically modified organismtesting, nucleic acid purification, DNA extractions and gene synthesis. Ocimum India is headquartered in Hyderabad, India and its principal executive offices are located at 6th Floor, Reliance Classic, Road No. 1, Banjara Hills, Hyderabad – 500 034.A.P., India.Ocimum is located in Indianapolis, Indiana and its principal executive offices are located at Fortune Park VI, 8765 Guion Road, Suite G, Indianapolis, Indiana46268. The Asset Purchase Agreement (See page 27) The Asset Purchase Agreement is attached to this Proxy Statement as Appendix A. We encourage you to read the Asset Purchase Agreement in its entirety, as it is the legal document that governs the proposed transaction between us and Ocimum. Assets to be Sold(See page 27) In the proposed transaction, we have agreed to sell to Ocimum or its affiliate the Genomics Assets used or held for use in our Genomics Business, including certain databases and associated clinical data, intellectual property, equipment, contracts, and inventory. Retained Assets(See page 28) We are retaining all assets that are not necessary for the conduct of our Genomics Business, including but not limited to, the Molecular Diagnostics Assets and all assets used in our Drug Repositioning Business or in certain corporate and support functions that are not particular to any operating business. Assumed Liabilities(See page 28) Ocimum has agreed to assume certain specified liabilities and ongoing contractual obligations associated with the Genomics Business including liabilities relating to employees, purchase orders issued prior to closing, contractual obligations and liabilities arising after closing, and certain lease obligations. 3 Retained Liabilities(See page 29) We will retain all of the liabilities relating to our Genomics Business as conducted prior to the date of closing of the sale, whether known or unknown, except for those specifically assumed by Ocimum. Purchase Price(See page 29) The consideration to be paid for the Genomics Assets includes $7,000,000 in cash to be paid at closing and a $3,000,000 promissory note, subject to adjustment based on the change in the “net current assets” and unbilled receivables between June 30, 2007 and the date of closing.There are certain other adjustments, assumed liabilities and contractual obligations and licenses included in the purchase price. Break-Up Fee (See page 30) We have the right to terminate the Asset Purchase Agreement prior to the date of closing under certain circumstances in the event we receive an unsolicited acquisition proposal that the Board of Directors deems to be a superior proposal for the Genomics Assets, in which case we will be required to pay Ocimum a fee of $400,000. Indemnification(See page 32) The parties agree to indemnify the other party for any losses arising out of any breach of a representation or warranty made by such party in the Asset Purchase Agreement.We will also indemnify Ocimum and Ocimum India for any losses arising out of any liability or obligation of the Company other than the assumed liabilities or any breach of any other obligations of the Company under the Asset Purchase Agreement and Ocimum and Ocimum India will indemnify us for any losses arising out of the assumed liabilities or breach of any obligation of Ocimum under the Asset Purchase Agreement. The indemnification obligations survive until March 31, 2009, except that (i) certain claim periods relating to retained liabilities or the assumed liabilities, representations of Ocimum and Ocimum India regarding corporate structure and authority, and representations of the Company regarding corporate structure, authority and good title to the assets being sold survive indefinitely, (ii) representations regarding tax matters and compliance with laws survive until the expiration of the applicable statute of limitations, and (iii) the parties’ obligations to fulfill agreements in the Asset Purchase Agreement survive until six months after the party has become aware of facts giving reasonable notice that a breach has occurred. The indemnification obligations do not apply until aggregate losses of the indemnified party exceed $150,000 and such party will only be indemnified for amounts above $150,000 with certain exceptions.The total indemnification obligations of each of the parties shall not exceed $1,000,000, respectively, except that such limit will not apply to our representations regarding title to the assets sold, payments to our investment banker Aquilo Partners, and indemnification relating to our retained liabilities or to claims arising from the assumed liabilities.The limit shall also not apply to the expenses of the transaction, transfer taxes and recording fees incurred by either party. 4 Conditions to Closing(See page 34) We will not be required to close the transaction if stockholder approval is not obtained.Ocimum and Ocimum India will not be required to close if there is a material adverse effect on the Genomics Business between the date of signing of the Asset Purchase Agreement and the date of closing, or if stockholder approval is not obtained. Termination(See page 34) The Asset Purchase Agreement may be terminated as follows: · by mutual written consent of the parties; · by either party if the transaction does not close by December 31, 2007 unless it is a result of such party’s failure to fulfill obligations under the Asset Purchase Agreement or is the result of a review of the Proxy Statement by the Securities and Exchange Commission; · by either party if a law is enacted prohibiting the transaction; · by either party if our Board of Directors approves an acquisition proposal, which is a proposal by any person relating to an offer to acquire all the assets of the Company or a material part of the Genomics Business or 50% of the Company’s equity securities, certain tender offers or exchange offers, a merger, consolidation, sale, recapitalization, liquidation, or dissolution involving the Company, or other transactions that would impede, interfere with or materially delay the transaction with Ocimum; · by either party if the other materially breaches representations and warranties or covenants and agreements contained in the Asset Purchase Agreement; and · by either party if closing has not occurred by January 31, 2008. Additional Agreements with Ocimum (See page 35) We will enter into the following agreements with Ocimum in connection with the asset sale: · Ocimum will provide licenses back to us to use the databases, software and know-how sold to Ocimum, which will be exclusive for use in our Drug Repositioning Business and will be exclusive for a year and thereafter non-exclusive for use in our Molecular Diagnostics Business; · Ocimum and Ocimum India will issue a $3,000,000 promissory note as partial payment of the purchase price, which may be secured by a letter of credit, may or may not be interest bearing and may or may not be secured by certain assets and guaranteed by an affiliate of Ocimum India depending on the circumstances, as described further herein in “Proposal No. 1 – Summary of the Asset Purchase Agreement – Additional Agreements with Ocimum” and “Proposal No. 1 – Summary of the Asset Purchase Agreement – Letter of Credit”; 5 · The 50 West Watkins Mill Road Lease, which expires in February 2011, will be assigned to Ocimum at closing as further described in “Proposal No. 1 – Summary of the Asset Purchase Agreement – Assignment of Lease” subject to our subleasing from Ocimum a portion of the property until December 31, 2008; · In the event that no letter of credit is in place to guarantee payment of the promissory note and of the 50 West Watkins Mill Road Lease, Ocimum will deposit $750,000 in escrow for payment due in the event of a default under those agreements as described further herein in “Proposal No. 1 – Summary of the Asset Purchase Agreement – Additional Agreements with Ocimum” and “Proposal No. 1 – Summary of the Asset Purchase Agreement – Letter of Credit.” · Ocimum will provide genomics services to each of the Molecular Diagnostics Business and the Drug Repositioning Business pursuant to master services agreements; and · We will provide certain transition services to Ocimum for a limited time following the closing pursuant to a transition services agreement. Other Terms of the Asset Purchase Agreement The Asset Purchase Agreement contains representations and warranties and certain covenants of the parties typical for a transaction of this nature.In addition, the Asset Purchase Agreement contains non-compete and non-solicitation provisions where we agree not to engage in the Genomics Business or have any interest in a company that competes with the Genomics Business anywhere in the world for five years and both parties agree not to solicit the other party’s employees for eighteen months following the closing. Other provisions of the Asset Purchase Agreement include: · Our obligation to use reasonable efforts to obtain various third party consents prior to closing; · Ocimum’s agreements (i) that any employment offer made to Genomics Business employees shall contain base salary and incentive compensation that, in the aggregate, is not less than, and benefits through the first anniversary of closing substantially similar to, those provided by the Company as of the date of the Asset Purchase Agreement and (ii) to assume certain severance liability for Genomics Business employees; and · the transfer by the Company to Ocimum of the name “Gene Logic” and trademarks and domain names related to the corporate name or to the Genomics Business. Nature of Our Business Following the Sale (See page 37) The proposed sale of the Genomics Business will complete the transformation of our company to an enterprise with singular purpose:to build our business in Drug Repositioning & Development. In our drug repositioning and development business we seek to reposition safe drug candidates by finding new uses for compounds provided by our pharmaceutical company partners or which we acquire through other means.Under the terms of our partnership agreements, we expect to share economically in our partners’ successful development and commercialization of these repositioned drug compounds.Our economic sharing takes the form of both milestone payments during development and royalties from sales.Additionally, we also expect to undertake repositioning and development of compounds for our own account and for which we obtain development rights with the objective to establish for our company economically rewarding collaborations and/or out-licensing arrangements to develop and commercialize. 6 Regulatory Approvals (See page 40) There are no material United States or state regulatory approvals required for the completion of the sale of the Genomics Assets to Ocimum or its affiliate other than the approval of the Asset Purchase Agreement by our stockholders under the corporate law of the State of Delaware.Prior to closing, we must have obtained all consents, authorizations, orders or approvals necessary to transfer the Genomics Assets to Ocimum or its affiliate that are material to the future conduct of the business by Ocimum. Appraisal Rights in Respect of the Sale (See page 40) Under Delaware law, our stockholders are not entitled to appraisal rights in connection with the asset sale. Certain Federal Income Tax Consequences (See page 40) The sale of the Genomics Assets will result in gain or loss to the Company depending upon whether the net proceeds realized from the sale exceed its basis in such assets.The Company does not expect that the asset sale will result in any federal income tax consequences to our stockholders. Pro Forma Financial Information (See page 41) The Unaudited Pro Forma Consolidated Condensed Financial Statements for the Company giving effect to the sale of the Genomics Assets are annexed to this Proxy Statement as Appendix C and show what the Company’s financial performance would have been if the assets in question were not part of the Company’s business as of the beginning of January 2006 and the beginning of January 2007, respectively, for the income statement and as of September 30, 2007 for the balance sheet.The Unaudited Pro Forma Consolidated Condensed Financial Statements should be read in conjunction with the related notes in this Proxy Statement and our audited consolidated financial statements for the year ended December 31, 2006 contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006 and annexed to this Proxy Statement as Appendix D.See the section herein entitled “Company Reports” for information on how to obtain a copy of the Company’s 2006 Annual Report on Form 10-K. The Unaudited Pro Forma Consolidated Condensed Financial Statements are not necessarily indicative of the operating results or financial position that would have occurred if this transaction had been consummated prior to or as of the times indicated, nor is it necessarily indicative of the future financial position and results of operations of the Company. 7 Interests of Certain Persons (See page 42) Certain executive officers have interests in the sale of the Genomics Assets that may be different from, or in addition to, the interests of our stockholders generally.These interests include the rights of these officers to receive additional compensation upon the completion of the transaction in the form of year-end incentive compensation under our existing plan, or the vesting of restricted stock and to be compensated under certain circumstances under our Executive Severance Plan.The Board of Directors was aware of these interests, and considered them, among other matters, when approving the Asset Purchase Agreement providing for the sale of the Company’s Genomics Assets. Required Vote and Recommendation (See page 43) The Board of Directors has concluded that the sale of the Genomics Assets to Ocimum or its affiliate substantially upon the terms set forth in the Asset Purchase Agreement is in the best interests of our stockholders and recommends that you vote
